DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mounting means is mounted to an outer annular surface of the end connector” in claims 3 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recited “the annular array of axial cooling ducts comprises a mounting means arranged at one of the two ends of the rotor assembly, and wherein the mounting means is mounted to an outer annular surface of the end connector”.
However, as best understood from the original disclosure, the “axial cooling ducts” are axial channel formed by the rotor core. As shown in Figs.4-5, the axial 
Claim 15 is rejected for same manner as claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 10-14, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang (US 2014/0070642 A1).
RE claim 1, Lang teaches a rotor assembly (Figs.1, 2, 4, 5 and ¶ 20) for an electrodynamic machine (motor, see ¶ 18), the rotor assembly comprising: a lamination section 400 comprising: rotor lamination sheets 400 (Figs.4, 5 and ¶ 24) formed to define an annular array of axial cooling ducts 405 mechanically supported by a plurality of radial and arched structural members (RS, AS) (see annotated Fig.4 below) that define an array of arched or angled supports to readily pass a magnetic flux via an optimal flux path (¶ 38), and rotor slots 403, with rotor conductor bars 106 being disposed in the rotor slots 403 (see Fig.1 and ¶ 20); and an end connector 112 

[AltContent: textbox (R2)][AltContent: arrow][AltContent: textbox (R1)][AltContent: arrow][AltContent: textbox (405)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Arched structure (AS))][AltContent: arrow][AltContent: textbox (Radial structure (RS))]
    PNG
    media_image1.png
    346
    327
    media_image1.png
    Greyscale



RE claim 2/1, Lang teaches the annular array of axial cooling ducts 405 comprises a shape of a hollow channel 405 with a cylindrical section (because channel 405 is part of a cylindrical rotor as shown in Fig.1, the hollow channel 405 has a 

RE claim 4/1, Lang teaches the electrodynamic machine is an induction motor (see ¶ 1).

RE claim 5/1, Lang teaches the annular array of axial cooling ducts 405 comprises metal (steel, because axial duct are formed by rotor core. The rotor core is formed of steel as shown in ¶ 24).

RE claim 6/1, Lang teaches the annular array of axial cooling ducts comprises a highly permeable material such as electrical steel (¶ 24).

RE claim 7/1, Lang teaches the plurality of radial and arched structural members (As, RS) bridge a gap between an inner ring (R1) and an outer ring (R2) of the rotor lamination sheets 400.

RE claim 10/1, Lang teaches the annular array of axial cooling ducts 405 is integral to the rotor lamination sheets 400 and configured as a monolithic component 

RE claim 11/1, Lang teaches the rotor assembly is configured as a squirrel cage rotor for an induction machine (see ¶ 1, the squirrel cage rotor is formed by conductors 106 and end rings 112 and rotor core 102).

RE claim 12, Lang teaches an electrodynamic machine (Figs.1, 2, 4, 5, 9 and ¶ 20) comprising: a rotor assembly comprising: a lamination section 400 comprising: rotor lamination sheets 400 formed to define an annular array of axial cooling ducts 405 mechanically supported by a plurality of radial and arched structural members (RS, AS) (annotated Fig.4 above) that define an array of arched or angled supports to readily pass a magnetic flux via an optimal flux path (¶ 38), and rotor slots 403, with rotor conductor bars 106 being disposed in the rotor slots 403; and a stator assembly 930 (Fig.9) defining an annular core receiving the rotor assembly (Fig.9), the rotor assembly rotating within the stator assembly based on electromagnetic fields generated by the stator assembly and the rotor assembly (¶ 33); a first end connector 112 supported by the rotor conductor bars 106, wherein a first axial space is formed in the lamination section by the annular array of axial cooling ducts 405 for guiding a cooling fluid flow 510 in an axial direction through the rotor assembly (Fig.5).

RE claim 13/12, Lang teaches a second end connector 112 supported by the rotor conductor bars 106 (Figs.1, 2), wherein a second axial space is formed in the 

RE claim 14/12, Lang teaches the annular array of axial cooling ducts 405 comprises a shape of a hollow channel 405 with a cylindrical section (because channel 405 is part of a cylindrical rotor as shown in Fig.1, the hollow channel 405 has a cylindrical portion) to provide an axial air passage way and the plurality of radial and arched structural members (As, RS) being perpendicular or at an angle to a cylinder axis (see annotated Fig.4, the radial structure RS being perpendicular to the axis), wherein the cylinder axis is parallel to the axial direction of the cooling fluid flow 510.

RE claim 16/12, Lang teaches the plurality of radial and arched structural members (As, RS) bridge a gap between an inner ring (R1) and an outer ring (R2) of the rotor lamination sheets 400.

RE claim 19/12, Lang teaches the annular array of axial cooling ducts comprises a highly permeable material such as electrical steel (¶ 24).

RE claim 20/12, Lang teaches the rotor assembly is configured as a squirrel cage rotor for an induction machine (see ¶ 1, the squirrel cage rotor is formed by conductors 106 and end rings 112 and rotor core 102).

Allowable Subject Matter
Claims 8, 9, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claims 8/7 and 17/16, the prior-art does not teach, inter alia, the plurality of radial and arched structural members include a plurality of radial structural members being extending perpendicular in a radial direction and a plurality of arched structural members being extending at about 45 degrees from the inner ring.
Claims 9/8 and 18/17 are allowable for their dependency on claims 8 and 17 (respectively).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS TRUONG/Primary Examiner, Art Unit 2834